Citation Nr: 0310336	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  93-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to rating in excess of 40 percent disabling 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to rating in excess of 10 percent disabling 
for a compression fracture, T-12 vertebra.

3.  Entitlement to rating in excess of 10 percent disabling 
for recurrent renal calculi.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a bilateral arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1947 to April 
1950, and from October 1950 to August 1959.

This matter comes before the Board of Veteran's Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The veteran testified before a hearing officer in August 
1992, and before a Member of the Board in December 1993, in 
Atlanta, Georgia.  Transcripts of both hearings have been 
included in the claims folder for review.

The Board remanded this claim in February 1996 for additional 
development.  The RO returned the case to the Board in 
November 2002.

In a letter dated in January 2003, the Board notified the 
veteran that the Member of the Board who had presided at the 
December 1993 hearing is no longer employed by the Board.  
The veteran was offered an opportunity to attend another 
Board hearing and he was informed that if he did not respond 
within 30 days the Board would assume that he did not want an 
additional hearing and would proceed accordingly.  The 
veteran has not responded.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
Supp. 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The most recent VA examination was conducted in February 
2001.  The examiner noted that the veteran had undergone 3 or 
4 MRI's in the past, but that no results were available at 
time of examination.

In September 2002 the criteria for evaluating intervertebral 
disc syndrome were revised.  See 67 Fed. Reg. 56509-56516 
(September 4, 2002).  The current rating schedule provides 
that intervertebral disc syndrome is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation."  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)(emphasis added).

The rating schedule further states "when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) 
(2002).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has not adjudicated the 
veteran's claims pursuant to the "new" criteria for 
evaluating intervertebral disc syndrome.  In the Board's 
opinion, the veteran could be prejudiced as a result of the 
Board deciding the claim under the new criteria before the RO 
has done so.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his kidney, 
back, and bilateral arm conditions that 
have not already been made part of the 
claims file.  In particular, the RO should 
attempt to obtain records of the MRI's 
which were referred to at the time of the 
examination in February 2001.

2.  The RO should then schedule the 
veteran for orthopedic and neurological 
examinations to determine the current 
severity of the service-connected thoracic 
and low back disabilities.  The claims 
folder should be made available to the 
examiner prior to the examination.  Any 
indicated studies should be accomplished.

3.  The appellant should be scheduled for 
a VA renal functions examination to 
determine the current severity of the 
service-connected kidney disability.  The 
claims folder should be made available to 
the examiner prior to the examination.  
Any indicated studies should be 
accomplished. 

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


